Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 26-47 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose “accessing cache resources for the cache for tracks in a range of tracks in advance of processing write requests to the range of tracks; processing a write request of the write requests to a target track indicating a subset of tracks of the range of tracks; determining whether there is indication that cache resources have been allocated for the subset of tracks; and accessing the cache resources for tracks in the subset of tracks in anticipation of the write request to the subset of tracks in response to determining that there is the indication that the cache resources have been allocated for the subset of tracks.”
The closest prior art of record, Pan PG Pub US 2014/0379990 A1, discloses a technique for cache node processing that includes generating a cache node in response to a request to write data to storage devices. However, Pan fails to disclose accessing the cache resources for tracks in the subset of tracks in anticipation of the write request to the subset of tracks in response to determining that there is the indication that the cache resources have been allocated for the subset of tracks.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ROSSITER whose telephone number is (571)270-3788.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SEAN D ROSSITER/Primary Examiner, Art Unit 2133